Exhibit 10.1

EMPLOYMENT AGREEMENT
This employment agreement (the “Agreement”) is entered into by and between Chris
Henn (“you” or “your”) and Bridgepoint Education, Inc., a Delaware corporation,
(the “Company”). This Agreement has an effective date of April 13, 2015 (the
“Effective Date”).
In consideration of the mutual covenants and promises made in this Agreement,
you and the Company agree as follows:
1.Position and Responsibilities. As of the Effective Date, you will commence
service as a full-time employee of the Company as the Company’s Executive Vice
President and Chief Operating Officer (“COO”). As COO, you will report directly
to the Company’s Chief Executive Officer (“CEO”). You will have the duties,
responsibilities and authority that are customarily associated with such
position and such other senior management duties as may reasonably be assigned
by the CEO, in each case, in accordance with Company policy as set forth from
time to time by the Company’s Board of Directors (the “Board”) and subject to
the terms hereof. At the request of the Company, your will also serve as an
officer and/or member of the board of directors of any Company affiliate and or
institution, without additional compensation. You will devote substantially all
of your business time and commit your best efforts to the Company’s business.
Your office will be located at the Company’s headquarters at 13500 Evening Creek
Drive North, San Diego, California and your duties will be primarily performed
there subject to requisite business travel. Nothing herein will preclude you
from (i) serving, with the prior written consent of the Company, as a member of
the board of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
your personal investments and affairs; provided, however, that the activities
set out in clauses (i), (ii) and (iii) will be limited by you so as not to
materially interfere, individually or in the aggregate, with the performance of
your duties and responsibilities hereunder. The Company hereby acknowledges your
ownership of any entities identified in Exhibit A and consents to such ownership
for so long as such entities continue to be a non-competing business with the
Company.
2.    Term. Your employment with the Company is at-will and either you or the
Company may terminate your employment at any time and for any reason, with or
without Cause (as defined below), in each case subject to the terms and
provisions of this Agreement. Unless terminated earlier, this Agreement will
extend through the third anniversary of the Effective Date (“Expiration Date”);
provided, however, on the third anniversary of the Effective Date (and on each
subsequent anniversary thereafter) the Expiration Date will automatically be
extended by an additional year unless either party has provided written notice
to the other party at least three months before the applicable Expiration Date
that such party will not agree to so extend the Agreement. The terms of Sections
9 through 16 will survive any termination or expiration of this Agreement or of
your employment.
3.    Salary, Bonus, Equity Incentives. For avoidance of doubt, the Board may
delegate its authority and responsibilities under this Section 3 to a committee
or sub-committee of members of the Board and all references in this Agreement to
the “Board” shall be, as

1    

--------------------------------------------------------------------------------



applicable, to the Board or committee or sub-committee thereof of the Board
(e.g., the Compensation Committee of the Board).
(a)    Base Salary. During your employment as COO and while this Agreement is in
effect, you will be paid an annual base salary of $415,000.00 (the “Base
Salary”) for your services as COO, payable in the time and manner that the
Company customarily pays its employees provided that you will receive pro-rata
payments of Base Salary on at least a monthly basis. Your Base Salary will also
be reviewed periodically by the Compensation Committee and may be increased by
the Compensation Committee in its discretion or decreased with your written
consent.
(b)    Bonuses. During your employment as COO and while this Agreement is in
effect, you will be eligible to participate in any bonus programs as set forth
by the Compensation Committee. In addition, during each Company fiscal year you
will be eligible to earn an annual cash bonus based on performance objectives
reasonably established by the Compensation Committee. Your annual target cash
bonus amount will be equal to 75% of your Base Salary that is paid to you during
the applicable fiscal year; provided, however, that for the 2015 fiscal year
your target cash bonus amount will equal 75% of your Base Salary irrespective of
the Base Salary amount actually paid to you during the 2015 fiscal year. The
actual amount of the annual bonus paid to you, if any, will be determined by the
Compensation Committee in its sole discretion and may be more or less than the
target amount. Any such bonus will be paid to you during the first two and a
half months of the fiscal year that follows the applicable performance fiscal
year. Subject to Section 8(b)(iv), you must be employed by the Company through
the date the annual bonus is paid in order to receive payment.
(c)    One-Time Sign-On Bonus.
(i)    If you commence employment with the Company on or prior to April 13,
2015, you will receive a one-time cash payment equal to $500,000 (the “Cash
Signing Bonus”), less applicable tax withholding. The Cash Signing Bonus will be
paid on the first payroll date following the Effective Date. If, prior to the
second anniversary of the Effective Date, you are terminated for Cause (as
defined below) or voluntarily terminate your employment with the Company, you
will be required to repay the Cash Signing Bonus to the Company. If you are
terminated for Cause, you will be required to repay the entire amount of the
Cash Signing Bonus to the Company. If you voluntarily terminate your employment
with the Company, the amount of the Cash Signing Bonus that you will be required
to repay the Company will be calculated on a monthly pro-rata basis. Therefore,
every month of your employment reduces the potential repayment amount by 1/24th.
For example, if you voluntarily terminate your employment after completing only
12 months of service, you will be required to repay the Company $250,000.
(ii)    If you commence employment with the Company on or prior to April 13,
2015, you will receive restricted stock units with a grant date value of
$500,000, with 50% of the restricted stock units vesting on the first
anniversary of the Effective Date and the remaining 50% of the restricted stock
units vesting on the second anniversary of the Effective Date. The restricted
stock units will be subject to the terms and conditions specified by the

2    

--------------------------------------------------------------------------------



Compensation Committee, the Company’s stock plan, the award agreement that you
must execute as a condition of the grant and the Company’s insider trading
policy.
(d)    Stock Options and Compensatory Equity.
(i)    In addition to the restricted stock units described in Section 3(c)(ii),
while you are an employee of the Company, you will be eligible to receive grants
of stock options, restricted stock units and other forms of equity compensation
awards (time and/or performance based, collectively the “Equity Awards”). Such
Equity Awards, if any, will be made in the sole discretion of the Compensation
Committee or sub-committee thereof and will be subject to the terms and
conditions specified by the Compensation Committee or sub-committee thereof, the
Company’s stock plan, the award agreement that you must execute as a condition
of any grant and the Company’s insider trading policy. If required by applicable
law with respect to transactions involving Company equity securities, you agree
that you will use your best efforts to comply with any duty that you may have to
(i) timely report any such transactions and (ii) to refrain from engaging in
certain transactions from time to time.
(ii)    Your Equity Awards for the 2015 calendar year will have a grant date
value of $550,000 and will be subject to the terms and conditions specified by
the Compensation Committee or sub-committee thereof, the Company’s stock plan,
the award agreement(s) that you must execute as a condition of any grant and the
Company’s insider trading policy.
(iii)    If you are still in our service upon the consummation of a Change of
Control (as defined below), 50% of each of your then unvested time-based stock
options and performance-based stock options shall become vested on a pro rata
basis (rounded down to the nearest whole number for each discrete option) over
the vesting schedule. The remaining unvested portion of your options, if any,
shall continue to vest pursuant to their original vesting schedule but at 50% of
the original rate of vesting over such vesting period. As purely a hypothetical
example to illustrate the foregoing, assume that at the time of a Change of
Control, you were in service and held one time-based stock option which then had
sixty unvested shares that were scheduled to vest at 10 shares, 20 shares, and
30 shares in each of the three following months, respectively. Thirty of such
sixty unvested shares would become vested upon the Change of Control and the
remaining thirty unvested shares would vest at 5 shares, 10 shares, and 15
shares in each of the three following months subject to your continued service.
4.    Expense Reimbursement. Subject to Section 12 below, during your employment
as COO and while this Agreement is in effect, you will be reimbursed for all
reasonable business expenses (including, but without limitation, travel
expenses) upon the properly completed submission of requisite forms and receipts
to the Company in accordance with the Company’s Expense Reimbursement Policy.
5.    Housing. For the three year period following the Effective Date, you will
receive an annual housing allowance of $65,000, less applicable tax withholding.
The housing allowance will be payable in the time and manner that the Company
pays your Base Salary.
6.    Change of Control.

3    

--------------------------------------------------------------------------------



(a)    Definition. For purposes of this Agreement, a “Change of Control” will
mean any of the following:
(i)    The acquisition by any individual, entity or group (other than the
Company or any employee benefit plan of the Company or Warburg Pincus & Co. and
its affiliated entities and investment funds) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities representing more than 50% of the voting securities of the Company
entitled to vote generally in the election of directors, determined on a
fully-diluted basis (“Company Voting Securities”); provided, however, that such
acquisition will not constitute a Change of Control hereunder if a majority of
the holders of the Company Voting Securities immediately prior to such
acquisition retain directly or through ownership of one or more holding
companies, immediately following such acquisition, a majority of the voting
securities entitled to vote generally in the election of directors of the
successor entity;
(ii)    The sale, transfer or other disposition of 50% or more of the Company’s
assets to one or more unaffiliated individual(s), entities or groups; or
(iii)    When a majority of the members of the Board of Directors of the Company
will not be Company Directors. For this purpose, “Company Directors” will mean
(A) individuals who as of the Effective Date are directors of the Company, (B)
individuals elected as directors of the Company subsequent to the Effective Date
for whose election proxies will have been solicited by the Board, or (C) any
individual appointed to the Board to fill vacancies of the Board caused by death
or voluntary resignation (but not by removal) or to fill newly created
directorships.
A transaction will not constitute a Change of Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transactions. For the avoidance
of doubt, a transaction shall not constitute a Change of Control unless and
until the transaction that would otherwise be considered a Change of Control
closes.
(b)    Limitation on Payments. In the event that it is determined that any
payment or distribution of any type to or for your benefit made by the Company,
by any of its affiliates, by any person who acquires ownership or effective
control or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code or by any affiliate of such person,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise (the “Total Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties with
respect to such excise tax (such excise tax, together with any such interest or
penalties, are collectively referred to as the “Excise Tax”), then such payments
or distributions or benefits will be payable either:
(i)    in full; or
(ii)    as to such lesser amount which would result in no portion of such
payments or distributions or benefits being subject to the Excise Tax.

4    

--------------------------------------------------------------------------------



You will receive the greater, on an after-tax basis, of (i) or (ii) above. In
the event that clause (ii) above applies, and a reduction is required to be
applied to the Total Payments, the Total Payments will be reduced by the Company
in the following order: (1) payments and benefits due under Sections 8(b)(i) and
(ii) will be reduced (if necessary, to zero) in such order with amounts that are
payable first reduced first; provided, however that in all events such payments
which are not subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) will be reduced first; (2) payments and benefits due in
respect of any options to purchase shares of common stock of the Company will be
reduced second; (3) payments and benefits due in respect of any fully valued
Equity Awards (i.e., restricted stock or restricted stock units) for which an
election under Section 83(b) of the Code has not been made will be reduced third
and (4) payments and benefits due in respect of any fully valued Equity Awards
(i.e., restricted stock or restricted stock units) for which an election under
Section 83(b) of the Code has been made will be reduced fourth. Notwithstanding
anything to the contrary herein, in all events, you will have no right, power or
discretion to determine the reduction of payments and/or benefits hereunder and
any such reduction will be structured in a manner intended to comply with
Section 409A of the Code.
Unless you and the Company agree otherwise in writing, any determination
required under this Section 6(b) will be made in writing by a qualified
independent accountant selected by the Company (the “Accountant”) whose
determination will be conclusive and binding. You and the Company will furnish
the Accountant such documentation and documents as the Accountant may reasonably
request in order to make a determination. The Company will bear all costs that
the Accountant may reasonably incur in connection with performing any
calculations contemplated by this Section 6(b).
7.    Employee Benefit Programs. During your employment with the Company, and
except as may be provided under an employee stock purchase plan, you will be
entitled to participate, on the same terms as generally provided to senior
executives, in all Company employee benefit plans and programs at the time or
thereafter made available to Company senior executive officers including,
without limitation, any savings or profit sharing plans, deferred compensation
plans, stock option incentive plans, group life insurance, accidental death and
dismemberment insurance, hospitalization, surgical, major medical and dental
coverage, vacation, sick leave (including salary continuation arrangements),
long-term disability, holidays and other employee benefit programs sponsored by
the Company. The Company may amend, modify or terminate these benefits at any
time and for any reason. You will also be indemnified to the fullest extent
permitted by law, from and against any and all liability, loss, damages or
expenses incurred as a result of, arising out of, or in any way related to, your
service as an employee, officer, director or agent of the Company or a Company
affiliate, in accordance with the Company’s Certificate of Incorporation and
bylaws. The Company will maintain a directors and officers liability insurance
policy (including tail coverage) covering you in your capacity as an officer and
director of the Company and any Company affiliate. The Company’s obligation to
indemnify you will survive termination of this Agreement.
8.    Consequences of Termination of Employment. Unless the Company requests
otherwise in writing, upon termination of your employment for any reason, you
will be deemed to have immediately resigned from all positions as an officer
(and/or director, if applicable)

5    

--------------------------------------------------------------------------------



with the Company (and its affiliates and or institutions) as of your last day of
employment (the “Termination Date”). Upon termination of your employment for any
reason, you will receive payment or benefits from the Company covering the
following: (i) all unpaid salary and unpaid vacation accrued through the
Termination Date, (ii) any bonus amount that has been determined to have been
earned with respect to a performance period that has ended on or prior to your
termination of employment, but which remains unpaid; (iii) any payments/benefits
to which you are entitled under the express terms of any applicable Company
employee benefit plan, (iv) any unreimbursed valid business expenses for which
you have submitted properly documented reimbursement requests, and (v) your then
outstanding Prior Equity Awards as governed by their applicable terms
(collectively, (i) through (v) are the “Accrued Pay”). You may also be eligible
for other post-employment payments and benefits as provided in this Agreement.
(a)    For Cause. For purposes of this Agreement, your employment may be
terminated by the Company for “Cause” as a result of the occurrence of one or
more of the following:
(i)    your conviction of, or a plea of guilty or nolo contendere to, a felony
or other crime (except for misdemeanors which are not materially injurious to
the business or reputation of the Company or a Company affiliate);
(ii)    your willful refusal to perform in any material respect your duties and
responsibilities for the Company or a Company affiliate or your failure to
comply in any material respect with the terms of this Agreement and the
Confidentiality Agreement (as defined in Section 9) and the policies and
procedures of the Company or a Company affiliate at which you serve as an
officer and/or director if such refusal or failure causes or reasonably expects
to cause injury to the Company or a Company affiliate;
(iii)    fraud or other illegal conduct in your performance of duties for the
Company or a Company affiliate; or
(iv)    any conduct by you that is materially injurious to the Company or a
Company affiliate or materially injurious to the business reputation of the
Company or a Company affiliate.
Prior to your termination for Cause, you will be provided with written notice
from the Company describing in detail the conduct forming the basis for the
alleged Cause and to the extent curable, a reasonable opportunity (of not less
than 30 days or more than 90 days) to cure such conduct before the Company may
terminate you for Cause. You have the right to present your case to the CEO,
with assistance of your legal counsel before any termination for Cause is
finalized by the Company. Any termination for “Cause” will not limit any other
right or remedy the Company may have under this Agreement or otherwise. You will
continue to receive the compensation and benefits provided by this Agreement
during the period after you receive the written notice of the Company’s
intention to terminate your employment for Cause until such termination becomes
effective.
In the event your employment is terminated by the Company for Cause you will be
entitled only to your Accrued Pay and you will be entitled to no other
compensation from

6    

--------------------------------------------------------------------------------



the Company. In addition, you may be required to repay to the Company certain
previously paid compensation in accordance with any Clawback Policy (as defined
below) then in effect.


For avoidance of doubt, terminations of employment due to death or Disability,
which are addressed in Section 8(d) below, are not terminations for Cause.
(b)    Without Cause or for Good Reason. The Company may terminate your
employment without Cause at any time and for any reason with notice or you may
resign your employment for Good Reason (as defined below in Section 8(b)(vi))
upon 30 days advance written notice (each a “Qualifying Termination”). If your
employment is terminated due to a Qualifying Termination, then, subject to
Sections 12 and 14 hereof, you will be eligible to receive the following subject
to your timely compliance with Section 8(e) and further provided that no
payments for such Qualifying Termination will be made until on or after the date
of a “separation from service” within the meaning of Code Section 409A:
(i)    The Company will provide you with cash payments equal in the aggregate to
one and one-half times the sum of your Base Salary and your annual target bonus.
The cash payments provided by this subpart (i) will be paid to you in
substantially equal installments payable bi-weekly over the 18 month period
following your Termination Date, however, the first payment will be made within
15 days following the effective date of the Release (as defined below). This
first payment will cover the period of time from the Termination Date through
the end of the bi-weekly period immediately preceding such first payment;
(ii)    The Company will reimburse you for a portion of the premiums you pay for
group medical insurance while you are covered under a Company-sponsored group
medical insurance plan pursuant to Title X of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, or any similar state law (“COBRA”). Such
reimbursement will be equal to the subsidy provided by the Company to active
Company employees who participate in the same group medical insurance plan
(“Reimbursed Subsidy”). You shall pay your share of any COBRA premiums with
after-tax income and the Reimbursed Subsidy will be taxable to you for federal
and state tax purposes. The Reimbursed Subsidy will be provided concurrently
with COBRA continuation coverage, on a monthly basis for a period of 18 months
so long as you elect continuation coverage within the time period prescribed by
COBRA, provided, however, if the Company determines that it cannot provide the
foregoing reimbursement without violating, or being subject to an excise tax
under, applicable law (including, without limitation, Section 2716 of the Public
Health Service Act or the Employee Retirement Income Security Act of 1974, each
as amended), the Company will in lieu thereof provide you with a lump sum
taxable payment that is equal to 18 months’ of the Reimbursed Subsidy amount,
which payment will be paid to you regardless of whether you elect COBRA
continuation coverage In all cases, the coverage (and/or reimbursements)
provided in this subpart (ii) will immediately terminate if you are offered
group medical insurance coverage in connection with your employment by another
employer;
(iii)    Any then unvested restricted stock units granted to you pursuant to
Section 3(c)(ii) will become immediately fully vested as of your Termination
Date;

7    

--------------------------------------------------------------------------------



(iv)    Your then outstanding and unvested Equity Awards that are to vest solely
on continued service to the Company (“Time-Based Equity Awards”) will become
incrementally vested on an accelerated basis as if your Termination Date
occurred one year later and with respect to Equity Awards that are stock options
granted to you on or after the Effective Date, will remain exercisable by you
until the earlier of one year following your Termination Date or the expiration
of their originally scheduled term;
(v)    You will continue to be eligible to receive the bonus described in
Section 3(b) for the completed fiscal year immediately preceding your
termination of employment to the extent the bonus has not yet been paid, in such
amount, if any, that the Board determines under Section 3(b);
(vi)    If the Qualifying Termination occurs during the 24 month period after a
Change of Control, then in lieu of subpart (iv), all of your unvested Time-Based
Equity Awards will become immediately fully vested as of your Termination Date;
and
(vii)    For purposes of this Agreement, you may resign your employment from the
Company for “Good Reason” within 90 days after the date that any one of the
following events described in subparts (1) through (5) (any one of which will
constitute “Good Reason”) has first occurred without your written consent. Your
resignation for Good Reason will only be effective if the Company has not cured
or remedied the Good Reason event within 30 days after its receipt of your
written notice (such notice will describe in detail the basis and underlying
facts supporting your belief that a Good Reason event has occurred). Such notice
of your intention to resign for Good Reason must be provided to the Company
within 60 days of the initial existence of a Good Reason event. Failure to
timely provide such written notice to the Company or failure to timely resign
your employment for Good Reason means that you will be deemed to have consented
to and waived the Good Reason event. If the Company does timely cure or remedy
the Good Reason event, then you may either resign your employment without Good
Reason or you may continue to remain employed subject to the terms of this
Agreement.
(1)
You have incurred a material diminution in your responsibilities, duties or
authority, including without limitation a requirement that you report to any
person or group of persons other than the CEO;

(2)
You have incurred a material diminution in your Base Salary or annual target
bonus amount;

(3)
Your workplace has been relocated to a new location that is more than thirty
miles away from your work location that is specified in Section 1;

(4)
The Company does not extend the Expiration Date of this Agreement as provided in
Section 2; or

(5)
The Company has materially breached a material provision of this Agreement.


8    

--------------------------------------------------------------------------------



Subject to the express language in this Section 8(b) and Section 15, you will
not be required to mitigate the amount of any payment or benefit contemplated by
this Section 8(b), nor will any such payment or benefit be reduced by any
earnings or benefits that you may receive from any other source. If any cash
payments that are owed to you under this Agreement are not paid to you within 15
days of their due date, then the Company will additionally owe you interest on
such late payments, payable on a monthly basis while any overdue amount is still
outstanding, with interest accruing at the then prevailing prime rate,
compounded monthly. For avoidance of doubt, this Section 8(b) does not apply to
terminations of employment due to death or Disability which are addressed in
Section 8(d).
(c)    Voluntary Termination. In the event you voluntarily terminate your
employment with the Company without Good Reason, you will be entitled to receive
only your Accrued Pay. You will be entitled to no other compensation from the
Company. You agree to provide the Company with at least 30 days advance written
notice of your intention to resign without Good Reason. For avoidance of doubt,
this Section 8(c) does not apply to terminations of employment due to death or
Disability which are addressed in Section 8(d).
(d)    Death or Disability. In the event your employment with the Company is
terminated as a result of your death or Disability, then: (i) your estate will
be entitled to receive your Accrued Pay, (ii) your then outstanding unvested
Time-Based Equity Awards will be treated as set forth in Section 8(b)(iv), (iii)
your estate will be entitled to receive six monthly installment payments of your
Base Salary commencing with the month after your death or Disability, as
applicable, and (iv) your dependents will receive medical benefits (at the same
level that they were receiving such coverage as of the Termination Date) paid by
the Company for the six months following your Termination Date; provided,
however, if the Company determines that it cannot provide the foregoing medical
benefits without violating, or being subject to an excise tax under, applicable
law (including, without limitation, Section 2716 of the Public Health Service
Act or the Employee Retirement Income Security Act of 1974, each as amended),
the Company will in lieu thereof provide your dependents with a lump sum taxable
payment that is equal to six months Reimbursed Subsidy amount.
For purposes of this Agreement, “Disability” is defined to occur when you are
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.
(e)    Release of Claims. As a condition to receiving (and continuing to
receive) the payments and benefits provided in Section 8(b), you must (i) within
not later than 60 days after your Termination Date (the “Release Deadline”),
execute (and not revoke) and deliver to the Company a Release Of All Claims And
Covenant Not To Sue agreement (the “Release”) substantially in the form attached
as Exhibit B hereto and (ii) remain in full compliance with such Release. The
Company will have the obligation to prepare and execute said Release and tender
the Release to you within 7 days of your Termination Date. None of the payments
and benefits provided in Section 8(b) will be paid or provided until the Release
is effective and irrevocable and if the Release does not become effective and
irrevocable by the Release Deadline, you will forfeit all rights to the
severance payments and benefits described

9    

--------------------------------------------------------------------------------



in Section 8(b) of this Agreement. If the Release is effective and Irrevocable
on the Release Deadline, then, except as required by the following sentence
and/or Section 12 below, any payments that would have been made to you during
the 60 day period immediately following your separation from service will be
paid to you on the first Company payroll period following the Release Deadline
and any remaining payments will be made as provided in this Agreement.
Additionally, and notwithstanding anything herein to the contrary, in the event
that the time period within which you must return and not revoke the Release
straddles 2 calendar years, in all events any payments under Section 8(b) will
be made (or commence, as applicable) in the second such calendar year.
9.    Assignability; Binding Nature. Commencing on the Effective Date, this
Agreement will be binding upon you and the Company and your respective
successors, heirs, and assigns. This Agreement may not be assigned by you except
that your rights to compensation and benefits hereunder, subject to the
limitations of this Agreement, may be transferred by will or operation of law.
No rights or obligations of the Company under this Agreement may be assigned or
transferred except in the event of a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and assumes the Company’s obligations under this Agreement contractually
or as a matter of law. The Company will require any such purchaser, successor or
assignee to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such purchase, succession or assignment had taken place. Your rights and
obligations under this Agreement will not be transferable by you by assignment
or otherwise provided, however, that if you die, all amounts then payable to you
hereunder will be paid in accordance with the terms of this Agreement to your
devisee, legatee or other designee or, if there be no such designee, to your
estate.
10.    Governing Law; Arbitration. This Agreement will be deemed a contract made
under, and for all purposes will be construed in accordance with, the laws of
California. You and the Company agree that any controversy or claim relating to
this Agreement or any breach thereof, and any claims you may have arising from
or relating to your employment with the Company or that the Company may have
against you arising from or relating to your employment with the Company, of any
nature whatsoever, other than those prohibited by law or for workers’
compensation, unemployment or disability benefits, will be settled solely and
finally by binding arbitration in San Diego, California before a single neutral
arbitrator in accordance with the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (“AAA”) then in effect in the
State of California, which can be found at www.adr.org, and for which you can
request a copy from the Company, and judgment upon such award rendered by the
arbitrator may be entered in any court having jurisdiction thereof, provided
that this Section 11 will not be construed to eliminate or reduce any right the
Company or you may otherwise have to obtain a temporary restraining order or a
preliminary or permanent injunction to enforce any of the covenants contained in
this Agreement before the matter can be heard in arbitration. The arbitrator
shall issue written findings of fact and conclusions of law. YOU AND THE COMPANY
UNDERSTAND THAT BY AGREEING TO BINDING ARBITRATION YOU AND THE COMPANY ARE
GIVING UP YOUR RIGHTS TO TRIAL BY JURY OF ANY CLAIM EITHER MAY HAVE AGAINST EACH
OTHER. If you prevail

10    

--------------------------------------------------------------------------------



on at least one material claim with respect to such dispute, then within 75 days
of the dispute’s final resolution the Company will reimburse you for your
reasonable and substantiated legal fees and costs incurred with respect to any
such prevailing claims.
11.    Taxes. Notwithstanding anything herein to the contrary, all payments made
by the Company hereunder to you or your estate or beneficiaries will be subject
to tax withholding pursuant to any applicable laws or regulations. This
Agreement is intended to be exempt from or comply with the requirements of
section 409A of the Code and each provisions of this Agreement shall be
interpreted, to the extent possible, to comply with Section 409A or an exception
thereto. Nevertheless, the Company does not and cannot guarantee any particular
tax effect or treatment of the amounts due under this Agreement. Accordingly,
you remain solely liable for any adverse tax consequences imposed on you by
Section 409A of the Code. In the event this Agreement or any benefit paid to you
hereunder is deemed to be subject to section 409A of the Code, you consent to
the Company adopting such conforming amendments or taking such actions as the
Company deems necessary, in its reasonable discretion, to comply with Code
Section 409A and avoid the imposition of taxes under Code Section 409A.
Notwithstanding any provision in the Agreement to the contrary, if upon your
“separation from service” within the meaning of Code Section 409A, you are then
a “specified employee” within the meaning of Code Section 409A, then to the
extent necessary to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A, the Company will defer payment of “nonqualified
deferred compensation” subject to Code Section 409A payable as a result of and
within six months following such “separation from service” under this Agreement
until the earlier of (i) the first business day of the seventh month following
your “separation from service,” or (ii) 10 days after the Company receives valid
confirmation of your death. Any such delayed payments will be made without
interest. Additionally, the reimbursement of expenses or in-kind benefits
provided pursuant to this Agreement will be subject to the following conditions:
(1) the expenses eligible for reimbursement or in-kind benefits in one taxable
year will not affect the expenses eligible for reimbursement or in-kind benefits
in any other taxable year (2) the reimbursement of eligible expenses or in-kind
benefits will be made promptly, subject to the Company’s applicable policies,
but in no event later than the end of the year after the year in which such
expense was incurred; and (3) the right to reimbursement or in-kind benefits
will not be subject to liquidation or exchange for another benefit. Under no
circumstances may the time or schedule of any payment made or benefit provided
pursuant to the Plan or any Agreement be accelerated or subject to further
deferral except as otherwise permitted or required pursuant to Section 409A of
the Code and you do not have the right to make any election regarding the time
or form of any payment due under this Agreement.
12.    Entire Agreement. Except as otherwise specifically provided in this
Agreement, this Agreement contains all the legally binding understandings and
agreements between you and the Company pertaining to the subject matter of this
Agreement and supersedes all such agreements, whether oral or in writing,
previously entered into between the parties including without limitation your
offer letter dated February 18, 2015.
13.    Covenants.
(a)    As a condition of this Agreement and to your receipt of any post-

11    

--------------------------------------------------------------------------------



employment benefits, you agree that you will fully and timely comply with all of
the covenants set forth in this subsection 14(a) (which will survive your
termination of employment and termination or expiration of this Agreement):
(i)    You will fully comply with all obligations under the Confidentiality
Agreement and further agree that the provisions of the Confidentiality Agreement
will survive any termination or expiration of this Agreement or termination of
your employment or any subsequent service relationship with the Company;
(ii)    Within five days of the Termination Date, you will return to the Company
all Company confidential information including, but not limited to, intellectual
property, etc. and you will not retain any copies, facsimiles or summaries of
any Company proprietary information;
(iii)    You will not at any time during the period of your employment with the
Company and during any period in which you are receiving severance payments
under Section 8 of this Agreement, make (or direct anyone to make) any
disparaging statements (oral or written) about the Company, or any of its
affiliated entities, officers, directors, employees, stockholders,
representatives or agents, or any of the Company’s products or services or
work-in-progress, that are harmful to their businesses, business reputations or
personal reputations. Similarly, during such time period, the Company will make
reasonable best efforts to direct its then-current directors and Section 16
officers to not make any disparaging statements about you that are harmful to
your reputation;
(iv)    You agree that during the period of your employment with the Company and
for one year after the Termination Date, you will not induce, solicit, recruit
or encourage any employee of the Company to leave the employ of the Company
which means that you will not (x) disclose to any person, entity or employer the
backgrounds or qualifications of any Company employees or otherwise identify
them as potential candidates for employment or (y) personally or through any
other person recruit or otherwise solicit Company employees to work for you or
any other person, entity, or employer. For the avoidance of doubt, your direct
or indirect placement of a general advertisement for employment not targeted at
any specific individual will not constitute a violation of this Section
14(a)(iv);
(v)    You agree that during the period of your employment with the Company and
thereafter, you will not utilize any trade secrets or proprietary information of
the Company in order to solicit, either on behalf of yourself or any other
person or entity, the business of any client or customer of the Company, whether
past, present or prospective. The Company considers the following, without
limitation, to be its trade secrets and proprietary information: Financial
information, administrative and business records, analysis, studies,
governmental licenses, employee records (including but not limited to counts and
goals), prices, discounts, financials, electronic and written files of Company
policies, procedures, training, and forms, listing of students and students who
applied or made an inquiry about any program and any student data, student
records, written or electronic work product that was authored, developed,
edited, reviewed or received from or on behalf of the Company during period of
employment, Company developed technology, software, or computer programs,
process manuals, products, business and marketing plans and or projections,
Company sales and marketing data, Company

12    

--------------------------------------------------------------------------------



technical information, Company strategic plans, Company financials, enrollment
lists, total student enrollment, enrollment goals, vendor affiliations,
proprietary information, technical data, trade secrets, know-how, copyrights,
patents, trademarks, intellectual property, and all documentation related to or
including any of the foregoing; and
(vi)    You agree that, upon the Company’s request and without any payment
therefore, you will reasonably cooperate with the Company (and be available as
necessary but such cooperation will not interfere with new employment) after the
Termination Date in connection with any matters involving events that occurred
during your period of employment with the Company.
(b)    You also agree that you will fully and timely comply with all of the
covenants set forth in this subsection 14(b) (which will survive your
termination of employment and termination or expiration of this Agreement):
(i)    You will fully pay off any outstanding amounts owed to the Company no
later than their applicable due date or within 30 days of your Termination Date
(if no other due date has been previously established);
(ii)    Within five days of the Termination Date, you will return to the Company
all Company property including, but not limited to, computers, cell phones,
pagers, keys, business cards, etc.;
(iii)    Within 30 days of the Termination Date, you will submit any outstanding
expense reports to the Company;
(iv)    As of the Termination Date, you will no longer represent that you are an
officer, director or employee of the Company and you will immediately
discontinue using your Company mailing address, telephone, facsimile machines,
voice mail and e-mail; and
(v)    You will provide written notice to the Company within three business days
after the date that you have agreed to accept new full or part time employment
or agreed to provide consulting or other services to another entity or venture
during the period during which you are receiving severance benefits under
Section 8(b).
(c)    You acknowledge that (i) upon a violation of any of the covenants
contained in Section 14 of this Agreement or (ii) if the Company is terminating
your employment for Cause as provided in Section 8(a), the Company would as a
result sustain irreparable harm, and, therefore, you agree that in addition to
any other remedies which the Company may have, the Company will be entitled to
seek equitable relief including specific performance and injunctions restraining
you from committing or continuing any such violation; and
(d)    The compensation and benefits provided pursuant to this Agreement may be
subject to the Company’s compensation recoupment policy or policies (and related
Company practices) that may be adopted by the Company and in effect from
time-to-time, including, but not limited to, any policy or policies that may be
adopted in response to applicable law (each, a “Clawback Policy”). By signing
this Agreement you agree to fully cooperate with the Company in assuring
compliance with such policies and the provisions of applicable law, including,
but

13    

--------------------------------------------------------------------------------



not limited to, promptly returning any compensation subject to recovery by the
Company pursuant to such Clawback Policies and applicable law.
14.    Offset. Any severance or other payments or benefits made to you under
this Agreement may be reduced, in the Company’s discretion, by any amounts you
owe to the Company or as will be needed to satisfy any future co-payments you
would need to make for continuing post-termination benefits, provided however
that any such offsets do not violate Code Section 409A.
15.    Notice. Any notice that the Company is required to or may desire to give
you will be given by personal delivery, recognized overnight courier service,
email, telecopy or registered or certified mail, return receipt requested,
addressed to you at your address of record with the Company, or at such other
place as you may from time to time designate in writing. Any notice that you are
required or may desire to give to the Company hereunder will be given by
personal delivery, recognized overnight courier service, email, telecopy or by
registered or certified mail, return receipt requested, addressed to the
Company’s General Counsel at its principal office, or at such other office as
the Company may from time to time designate in writing. The date of actual
delivery of any notice under this Section 15 will be deemed to be the date of
delivery thereof.
16.    Waiver; Severability. No provision of this Agreement may be amended or
waived unless such amendment or waiver is agreed to by you and the Company in
writing. No waiver by you or the Company of the breach of any condition or
provision of this Agreement will be deemed a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time. Except as
expressly provided herein to the contrary, failure or delay on the part of
either party hereto to enforce any right, power, or privilege hereunder will not
be deemed to constitute a waiver thereof. In the event any portion of this
Agreement is determined to be invalid or unenforceable for any reason, the
remaining portions will be unaffected thereby and will remain in full force and
effect to the fullest extent permitted by law.
17.    Voluntary Agreement. You acknowledge that you have been advised to review
this Agreement with your own legal counsel and other advisors of your choosing
and that prior to entering into this Agreement, you have had the opportunity to
review this Agreement with your attorney and other advisors and have not asked
(or relied upon) the Company or its counsel to represent you or your counsel in
this matter. You further represent that you have carefully read and understand
the scope and effect of the provisions of this Agreement and that you are fully
aware of the legal and binding effect of this Agreement. This Agreement is
executed voluntarily by you and without any duress or undue influence on the
part or behalf of the Company.

14    

--------------------------------------------------------------------------------





Please acknowledge your acceptance and understanding of this Agreement by
signing and returning it to the undersigned. A copy of this signed Agreement
will be sent to you for your records.




ACKNOWLEDGED AND AGREED:




BRIDGEPOINT EDUCATION, INC.


/s/ Diane L. Thompson
BY: Diane L. Thompson
TITLE: Senior Vice President, Secretary  
and General Counsel
CHRIS HENN


/s/ Chris Henn March 5, 2015


15    

--------------------------------------------------------------------------------





EXHIBIT A
•
No entities owned as of the Effective Date.


16    

--------------------------------------------------------------------------------



EXHIBIT B
RELEASE OF ALL CLAIMS AND COVENANT NOT TO SUE PURSUANT TO AGREEMENT
1.PARTIES. The parties to this Agreement and Release are Chris Henn
(“Executive”) and Bridgepoint Education, Inc., a Delaware corporation, (the
“Company”).
2.    RECITALS. This Release is made with reference to the following facts:
Executive and Company are parties to an Employment Agreement dated __________,
2015 (the “Employment Agreement”). That Employment Agreement provides that
Executive must execute a general release and covenant not to sue within not
later than 60 days after Executive’s Termination Date (as defined in the
Employment Agreement) in order for Executive to receive any severance payment
and benefits under the Employment Agreement. This Release is the general release
and covenant not to sue required by the Employment Agreement.
3.    EXECUTIVE’S PROMISES. In consideration for the promises and payments
contained in the Employment Agreement, Executive agrees as follows:
3.1    Executive hereby covenants not to sue and also waives, releases and
forever discharges Company, its parent company, divisions, subsidiaries,
officers, directors, agents, employees, stockholders, affiliates and successors
from any and all claims, causes of action, damages or costs of any type
Executive may have against Company or its current and former parent company,
divisions, subsidiaries, officers, directors, employees, agents, stockholders,
successors or affiliates (the “Released Parties”) including without limitation
those arising out of or relating to Executive’s employment with Company, or
Executive’s separation of employment (if separated by such date). This waiver
and release includes, but is not limited to, claims, causes of action, damages
or costs arising under or in relation to Company’s employee handbook and
personnel policies, or any oral or written representations or statements made by
officers, directors, employees or agents of Company, or under any state or
federal law regulating wages, hours, compensation or employment, or any claim
for breach of contract or breach of the implied covenant of good faith and fair
dealing, or any claim for stock, stock options, warrants, or phantom stock or
equity of any kind or any claim for wrongful termination, or any discrimination
claim on the basis of race, sex, sexual orientation, gender, age, religion,
marital status, national origin, physical or mental disability, medical
condition, or any claim arising under the federal Age Discrimination in
Employment Act (“ADEA”), the Equal Pay Act, the California Family Rights Act,
the Pregnancy Discrimination Act, the Family Medical Leave Act, the California
Labor Code, the California Wage Orders, Title VII of the Civil Rights Act, the
Fair Employment and Housing Act, the California Labor Code Private Attorneys
General Act of 2004, the California Wage Orders, and Business and Professions
Code Section 17200, et seq, the Americans with Disabilities Act, the Fair Labor
Standards Act, the California Constitution, the Genetic Information
Non-Discrimination Act, the National Labor Relations Act, the Lilly Ledbetter
Fair Pay Act, the Fair Credit Reporting Act, the False Claims Act, the
Sarbanes-Oxley Act, the California Business and Professions Code, and the Older
Workers Benefit Protection Act (“OWBPA”). Notwithstanding the foregoing, this
Release does not release (a) claims that cannot be released as a matter of law,
(b) claims arising after the effective

17    

--------------------------------------------------------------------------------



date of this release including those under the Employment Agreement, (c) claims
to enforce any of Executive’s rights to post-termination benefits under Section
8 of the Employment Agreement, (d) claims for indemnification pursuant to
section 6 of the Employment Agreement or under any directors and officers
liability insurance policy, or (e) claims to enforce any of Executive’s vested
benefits under any employee benefit or equity plan of the Company. Executive
acknowledges that he may participate in any manner in any investigation of a
charge or complaint by any local, state, or federal agency, but that he has
waived any claim or right to receive damages or compensation on the basis of any
such charge, complaint or investigation.
3.2    The waiver and release set forth in paragraph 3.1 applies to claims of
which Executive does not currently have knowledge and Executive specifically
waives the benefit of the provisions of Section 1542 of the Civil Code of the
State of California which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” Executive
hereby expressly waives and relinquishes all rights and benefits under any law
or legal principle of similar effect to Section 1542 in any jurisdiction with
respect to the release granted in this Release. Executive acknowledges that he
may later discover facts in addition to or different from those which Executive
now knows, or believes to be true, with respect to any of the subject matters of
this Release, but that it is nevertheless Executive’s intention to settle and
release any and all claims released herein.
3.3    Executive has not suffered nor aggravated any known on-the-job injuries
for which Executive has not already filed a Workers’ Compensation claim.
3.4    Executive represents and warrants that no claims have been filed by him
or on his behalf against any Released Party prior to the effectiveness of this
Release. Additionally, to the extent there is a claim filed (or subsequently
filed in breach of section 3.1), then any such claim will be “dismissed with
prejudice” and Executive will promptly pay all fees and costs associated with
obtaining the dismissal, or in connection with the dismissal, including
reasonable legal fees. Executive also represents and agrees that Executive will
not in the future, file, participate in, encourage, instigate or assist in the
prosecution of any claim, complaints, charges or in any lawsuit by any party in
any state or federal court against any of the Released Parties unless such aid
or assistance is ordered by a court or government agency or sought by compulsory
legal process (e.g., a subpoena), claiming that any of the Released Parties have
violated any local, state, or federal laws based upon events occurring through
the date of the execution of this Release. Nothing in this Release shall be
construed as prohibiting Executive from making a future claim with or
cooperating with the Equal Employment Opportunity Commission or any similar
state or federal agency provided, however, that should Executive pursue such an
administrative action against any of the Released Parties, to the maximum extent
allowed by law, Executive acknowledges and agrees that Executive will not seek,
nor will Executive be entitled to recover, any monetary damages from any such
proceeding. 
3.5    Executive agrees that nothing in this Release will be construed as an
admission of liability of any kind by Company to Executive.

18    

--------------------------------------------------------------------------------



4.    CONSULTATION, REVIEW, AND REVOCATION. In accordance with the ADEA as
amended by the OWBPA, Executive is advised to consult with an attorney before
signing this Release. Executive acknowledges that this paragraph and this
Release is written in a manner calculated to be understood by Executive. The
release of claims under the ADEA contained in this Release does not cover rights
or claims that may arise after the date Executive signs this Release. Executive
is given a period of 21 days in which to consider whether to enter into this
Release. Executive does not have to utilize the entire 21 day period before
signing this Release, and may waive this right. Executive understands and agrees
that this Release will be automatically withdrawn by the Company if Executive
does not accept and deliver this Release to the Company within the 21 day
period. If Executive does enter into this Release, he may revoke the Release
within seven days after the execution of the Release. In the event this Release
is revoked, Executive understands that this Release will be null and void, and
he will not be entitled to receive the severance payments and benefits specified
in Section 8(b) of the Employment Agreement. Any revocation must be in writing
and must be received by the Company no later than midnight of the seventh day
after execution by Executive. The Release is not effective or enforceable until
after this seven day period has passed without revocation. Executive hereby
acknowledges and agrees that he is knowingly and voluntarily waiving and
releasing Executive’s rights and claims in exchange for consideration (something
of value) in addition to anything of value to which he is already entitled.
5.    LABOR CODE SECTION 206.5. Executive agrees that the Company has paid to
Executive his salary and vacation accrued as of the Termination Date and that
these payments represent all such monies due to Executive through the
Termination Date. In light of the payment by the Company of all wages due, or to
become due to Executive, California Labor Code Section 206.5 is not applicable
to the parties hereto. That section provides in pertinent part as follows: “No
employer will require the execution of any release of any claim or right on
account of wages due, or to become due, or made as an advance on wages to be
earned, unless payment of such wages has been made.”
6.    MISCELLANEOUS.
6.1    This Release will be deemed to have been executed and delivered within
the State of California, and the rights and obligations of the parties hereunder
will be construed and enforced in accordance with, and governed by, the laws of
the State of California.
6.2    This Release is the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Release may be amended only by an
agreement in a writing signed by the parties.
6.3    This Release is binding upon and will inure to the benefit of the parties
hereof, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, parent company, assigns, heirs,
partners, successors in interest and stockholders, including any successor
company of the Company.

19    

--------------------------------------------------------------------------------



6.4    Executive agrees that he has read this Release and has had the
opportunity to ask questions, seek counsel and time to consider the terms of the
Release. Executive has entered into this Release freely and voluntarily.
6.5    The parties agree that any dispute or controversy arising from or related
to this Release will be decided by final and binding arbitration as provided in
the Employment Agreement.
6.6    The execution date of this Release is the date that Executive signs this
Release.
6.7    Executive acknowledges that Executive has had the opportunity to fully
review this Release and, if Executive so chooses, to consult with counsel, and
is fully aware of Executive’s rights and obligations under this Release and the
Employment Agreement.
By signing this Release before the 21 day period described in Section 4 expires,
Executive waives Executive’s right under the ADEA and the OWBPA to 21 days to
consider the terms of this Release. In any case, however, Executive retains the
right to revoke this Release within seven days, as described above in Section 4.


CHRIS HENN (“Executive”)




                                                                    


Date:                                                          
BRIDGEPOINT EDUCATION, INC.
(“Company”)


By:                                                            
Its:                                                             
Date:                                                          




20    